Citation Nr: 1500713	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Service connection for claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, claimed as secondary to cold weather exposure in service. 

3.  Entitlement to service connection for claimed residuals of cold injury of the ears.

4.  Entitlement to service connection for claimed residuals of cold injury of the upper extremities.

5.  Service connection for claimed fungus infection of the feet, to include as due to a cold injury.




REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued in October 2008 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the case in December 2010, for additional development of the record.  

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.

In a July 2011 rating decision, the RO granted service connection for bilateral hearing loss disability.  As such, this issue is no longer before the Board. 

Consequently, the matter of whether new and material evidence had been received to reopen the claim of service connection for cold injury residuals of the feet is listed on the title page and is being remanded to the AOJ.



FINDINGS OF FACT

1.  The Veteran is not shown to have met the criteria for a diagnosis of PTSD that can be linked to a specific stressor or other event or incident of his period of service that included active duty in Korea. 

2.  The currently demonstrated anxiety disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service in the Korean Conflict.

3.  The currently demonstrated coronary artery disease is not shown to be due to an event or incident of the Veteran's period of active service.

4.  The Veteran is not shown to have residual disability involving either ear due to an a cold injury or another event or incident of his period of active service.

5.  The Veteran is not shown to have residual disability involving either upper extremity that due to a cold injury or another event or incident of his period of active service.   


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by anxiety disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The Veteran does not have a disability manifested by coronary artery disease due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

4.  The Veteran does not have an ear disability manifested by cold injury residuals  due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 200 ); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The Veteran does not have an upper extremity disability manifested by cold injury residuals due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran was provided notice in April 2008.  The claim was most recently readjudicated in the August 2014 Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims file contains the Veteran's available service treatment records, as well as post-service reports of VA and private treatment and examination.

Concerning his service treatment records, a May 2008 response from the Personnel Information Exchange System (PIES) documents that some of the Veteran's service records are fire-related.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, in June 2008, the U.S. Armed Services Center for Unit Records Research provided formal findings on a lack of information required to verify stressors in connection to the PTSD claim.

In November 2010, the Veteran was afforded an opportunity to present testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  

The hearing focused on the elements necessary to substantiate his service connection claims and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).



Service Connection 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Innocently Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, due to his experiences during the Korean Conflict.

The service treatment records are negative for complaints or findings referable to a psychiatric disorder.  A February 1955 report of medical examination at separation  includes a normal psychiatric evaluation. 

During the hearing, the Veteran testified that he arrived in Korea after the cease-fire.  He reports experiencing in-service stressor events of clearing mine fields during the cease fire, receiving combat training, and being in constant fear that war might resume.

On VA examination in February 2011, Veteran reported that, while in Korea, his lieutenant walked over the trigger for a booby trap and that he sustained stress associated with removing mines.  

The examiner diagnosed PTSD related to the Korean Conflict and depression due to the wife's death.  He noted that the Veteran was exposed to stressors even though there was a cease fire.

On VA examination in April 2012, the Veteran reported that he began experiencing symptoms of PTSD soon after returning from Korea.  The Veteran denied depression outside of sadness referable to his wife's death.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  

The April 2012 VA examiner noted that the Veteran's stressors were sufficient to meet Criteria A and B for PTSD.  However, the examiner noted that the Veteran did not meet criterion C in that there was no persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner indicated that the Veteran was reporting some significant symptoms of PTSD and diagnosed anxiety disorder, NOS.  

In a January 2013 VA medical opinion, the examiner addressed conflicting medical evidence given that the February 2011 VA examiner diagnosed PTSD and depression and the April 2012 VA examiner found that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis but diagnosed anxiety disorder NOS.  

The January 2013 VA examiner opined that the Veteran's reported symptoms did not meet the diagnostic criteria for PTSD.  He stated that the depression noted in 2011 was resolved by the time of the 2012 examination and was associated with bereavement following the death of the Veteran's wife in 2010.  He stated that the diagnosis of anxiety disorder NOS was given to represent the report of sub-threshold symptoms of PTSD, but that the Veteran did not meet the full diagnostic criteria for PTSD. 

The Board notes that the evidence of record is against a finding of a valid PTSD diagnosis.  See April 2012 VA examination and January 2013 VA opinion.  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection for PTSD.

As to the issue of service connection for an acquired psychiatric disorder other than PTSD, the record establishes that the Veteran had been diagnosed with anxiety disorder on examination in April 2012.

Although the Veteran does not meet the criteria for PTSD, VA examiners found the reported stressors were related to the Veteran's fear of hostile military or terrorist activity.  The January 2013 VA examiner indicated that the Veteran reported sub-threshold symptoms of PTSD and provided a diagnosis of anxiety disorder NOS.  The examiner found that the Veteran's anxiety diagnosis represented his distress related to sub-threshold PTSD symptoms.  

Given the Veteran's credible lay assertions of having anxiety manifestations since service, the Board finds the evidence to be in relative equipoise in shown that the currently demonstrated anxiety disorder as likely as not had its clinical onset during his period of active service.

In sum, to the extent that the Veteran does not have PTSD, service connection for PTSD must be denied on this record.

In resolving all reasonable doubt in the Veteran's favor, service connection for an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Coronary Artery Disease

The Veteran is seeking service connection for a heart disability.  During the November 2010 hearing, the Veteran asserted that he had had five heart attacks that were caused by a reduction in blood flow due to in-service cold injuries.

The Veteran does not assert, nor does the evidence suggest, that the Veteran's heart disease began during service, or within the first year thereafter.  

The service treatment records do not document any complaints, treatments or diagnosis referable to heart disease.  The Veteran's February 1955 separation examination had a normal heart evaluation.  Following separation from service, the first evidence of a heart disease comes from 2000.  

As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  

The Veteran has been diagnosed with coronary artery disease.  See February 2011 VA examination report.  The VA examiner opined that coronary artery disease was not caused by or related to his cold injury or another event or incident during his active service.  

In explaining the opinion, the February 2011 VA examiner noted that cold injury was not a risk factor for coronary artery disease.  The examiner stated that coronary artery disease was more likely from the Veteran's age, male gender, hypertension, hyperlipidemias, sedentary lifestyle and diabetes mellitus. 

On VA examination in August 2014, the examiner opined that there was no causative relationship between coronary artery disease and the reported cold injury during service.  In explaining the opinion, the examiner noted that coronary artery disease was not a presumptive disease associated with service in Korea.  

The August 2014 VA examiner stated that no service event would cause coronary artery disease that did not appear until decades after service, at a time in life typical for this condition, particularly given the Veteran's many risk factors which included hyperlipidemia, age, male sex and history of tobacco use.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current coronary artery disease is related to in-service cold injury, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, the etiology of the Veteran's coronary artery disease initially noted decades after separation is a complex medical question that is beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007). 

Moreover, no appropriate expert has related the Veteran's coronary artery disease to an event or incident of service.  The probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinions in the February 2011 and August 2014 VA examination reports.

In fact, the probative evidence of record shows that the Veteran's coronary artery disease is more likely related to nonservice-related risk factors.  Moreover, the only medical opinions on the question of nexus weigh against the claim.

Accordingly, on this record, the claim of service connection for coronary artery disease must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


Residuals of cold injury of the ears and upper extremities

The Veteran asserts that he experienced cold injuries involving the ears and fingers while on guard duty and training in the field during service.

However, the are no complaints or findings referable to a cold injury in the service treatment records.

On VA examination in February 2011, the examiner noted the Veteran denied having a scar on the upper and lower extremity.  The examiner noted that there was no scar present on either extremity.

On VA examination in August 2014, the examination report noted that his hands had cold sensitivity.  The Veteran reported that the hands stayed cold all of the time.  The feet had arthralgia or other pain, color changes, and nail abnormalities.  The Veteran reported that the skin peeled and would change color and got a foul smell that was worse in the winter.  Neither ear had any signs or symptoms on examination.  The X-ray studies showed osteoarthritis in the bilateral hands and feet.

The VA examiner opined that it was less likely than not that the Veteran had a current disability as the residual of a cold injury of the ears or upper extremities that was incurred in or caused by the claimed in-service injury.  

The examiner stated that there was no findings related to the Veteran's ears that would be consistent with cold injury.  He stated that the Veteran did not describe having cold injury to the hand, but only that his hands got cold in service.  The examiner stated that there were no specific findings consistent with cold injury.  

Based on a careful review of the entire record, the Board finds that the claim of service connection for residuals of cold injury of the ears and upper extremities must be denied.

The VA treatment records and private treatment reports reference complaints of cold injury residuals to the feet, but otherwise do not contain a diagnosis or identify treatment for a disability manifested by cold injury residuals of either ear or upper extremity.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.

As a lay person, the Veteran is competent to report on that within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, he is competent to report on experiencing cold weather while in service and cold sensitivity.  

However, the Veteran is not competent to provide a diagnosis referable to the residuals from a cold injury.  In this regard, whether a cold injury resulted in a disability, is a question requiring medical expertise.

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  

Without a medical finding of pathology related to cold sensitivity, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In this regard, the Board notes that, without a finding that the Veteran has a current disability, his claims of service connection for residual of cold injuries in the ears or bilateral upper extremities must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for claimed PTSD is denied.  

Service connection for an anxiety disorder is granted.

Service connection for coronary artery disease is denied.

Service connection for the claimed residuals of cold injury of the ears is denied.

Service connection for the claimed residuals of cold injury of the upper extremities is denied.


REMAND

A remand is required so that the AOJ may consider whether the claim of service connection for fungus of the lower extremities, to include as secondary to cold injury residuals to the feet "reasonably encompasses" a claim for service connection for cold injury residuals to the feet.  DeLisio, 25 Vet. App. at 54;38 C.F.R. § 3.310.

In February 2008, the Board denied service connection for residuals of cold injury to the feet.  The Veteran did not appeal that decision.

Since the August 2014 VA examiner stated that the Veteran's complaints of skin changes on his feet were consistent with his related history of having a cold injury in Korea, the issue of service connection for fungus of the lower extremities, to include as secondary to cold injury residuals to the feet, are inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of service connection for cold injury residuals to the feet.

Therefore, the Board is requesting that the AOJ develop and adjudicate the claim of whether new and material evidence has been received to reopen the claim of service connection for cold injury residuals to the feet. 

In August 2014, the VA examiner opined that no condition related to fungus existed.  He also noted that a biopsy report of the lower medial leg was unavailable.  

Given these conflicting findings, the Veteran should be afforded a VA examination  to address the claimed fungus of the lower extremities, to include as secondary to cold injury residuals to the feet.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining matters are remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that at all notice and development required by VCAA has been accomplished, to include providing the Veteran with a notice letter that informs him of his, and VA's, respective duties for obtaining evidence.

2.  The AOJ should ensure that all available VA and non-VA treatment records are obtained, to include the biopsy report of the lower medial leg identified in the August 2014 VA examination report.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.  

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed fungus infection or other condition due to a cold injury.

The Veteran's claims file must be reviewed by the examiner(s).  All indicated tests should be performed and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed conditions.

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current fungus disability or other related condition that is due to a cold injury or another event or incident during service.

A complete rationale for any opinions expressed must be provided.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


